Exhibit 10.5

 

FOX CORPORATION

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into as of the
earliest date written on the signature page hereto between Fox Corporation (the
“Company”) and [NAME] (“you” or “your”, as applicable).

W I T N E S S E T H

WHEREAS, the Company desires to employ you as [TITLE] of the Company from and
following [START DATE] (the “Effective Date”);

WHEREAS, you desire to become employed by the Company from and following the
Effective Date; and

WHEREAS, the Company and you desire to enter into this Agreement as to the terms
of your employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.Term.  

(a)The Company hereby agrees to employ you for a period commencing on the
Effective Date and ending [END DATE] (the “Term”).  During the Term of this
Agreement, you shall not seek or negotiate for employment other than with the
Company, with the exception of the final ninety (90) days of the Term (or, if
earlier, the last day of your employment with the Company).  

(b)If you continue in the employ of the Company after the end of the Term, your
employment shall be solely on an at-will basis and you will be subject to the
Company’s policies on at-will employment.  This means that, after the Term, you
may resign or the Company may terminate you with or without Cause (as defined
below) and with or without advance notice.

2.Duties.  You shall perform such duties consistent with your position set forth
in Section 3(a) and such duties as the Company may assign to you based on
business needs. [Your principal place of business shall be at the Company’s
corporate headquarters in New York, New York and you shall be provided with an
office at the Company’s office in Los Angeles, California.]1 [Your principal
place of business shall be at the Company’s office in Los Angeles, California
and you shall be provided with an office at the Company’s corporate headquarters
in

 

1

Provision to apply to executives whose primary place of business is New York.

 

--------------------------------------------------------------------------------

 

New York, New York.]2 You agree to take trips both within and outside the United
States as shall be determined to be desirable by the Company.  You hereby accept
such employment and agree to devote the time and attention necessary to fulfill
the duties of your employment hereunder; provided, that, without limiting the
application of Section 9(a), this Section 2 shall not otherwise prohibit you
from [(i) providing services to Nova Entertainment Pty Ltd, Illyria Pty Ltd, and
News Corporation or as a director or trustee of the non-profit entities that you
currently serve and that have been separately identified to the Company as of
the Effective Date; (ii) in accordance with the Company’s policies and with the
prior approval of Company, serving as an executive chairman, director or member
of a committee of any company or organization;]3 (iii) delivering lectures and
fulfilling speaking engagements; (iv) engaging in charitable and community
activities; and (v) investing your personal assets in such form and in such
manner as will not violate Section 9(a) below (collectively, “Permitted
Activities”), so long as the Permitted Activities do not materially interfere
with the performance of your duties hereunder and you do not engage in
activities that could reasonably create a conflict of interest with the Company.

3.Title.  

(a)You shall serve as [TITLE].

(b)If you are elected a member of the Board of Directors or to any other office
of the Company or any of its past or future subsidiaries or affiliates, you
agree to serve in such capacity or capacities without additional compensation.

4.Compensation.  

(a)As compensation for your services (“Base Salary”), as of the Effective Date,
the Company will, during the Term (or, if earlier, the last day of your
employment with the Company), pay you at the rate of $[_____] per annum, less
applicable deductions and withholdings, in accordance with the Company’s regular
payroll practices.

(b)You shall be eligible to participate in the Company’s annual bonus program in
the same manner as other comparable executives of the Company with a target
bonus in an amount equal to $[_____] (such amount, the “Target Bonus”), which
will become payable as of the end of the fiscal year to which the bonus relates,
provided that the payment of any bonus and the amount of any such payment will
be determined at the sole discretion of the Company.

 

2

Provision to apply to executives whose primary place of business is California.

3

Provision to apply to Executive Chairman and Chief Executive Officer of the
Company.

2

--------------------------------------------------------------------------------

 

(c)You shall be eligible to participate in the Fox Corporation 2019 Shareholder
Alignment Plan (the “SAP”), or other long-term incentive plan of the Company or
its ultimate parent company as may be in effect from time to time with an annual
target award thereunder equal to $[_____]; provided, however, that the grant of
any award pursuant to the SAP and the amount of any such grant shall be entirely
at the discretion of the Company and its ultimate parent company, as
applicable.  All awards shall be governed by the terms and conditions of the
applicable SAP.

5.Employee Benefits; Travel; Reimbursement.  You shall be eligible to
participate in all employee benefit plans of the Company available to other
comparable executives of the Company, and your eligibility to participate in
such plans shall be governed by the applicable benefit plan and the rules
applicable to comparable executives.  You shall be subject to all travel
policies maintained by the Company as applicable to comparable executives of the
Company. You shall be eligible for reimbursement of your reasonable travel and
other business expenses necessarily incurred by you in the performance of your
job duties, in accordance with the Company’s policies as in effect from time to
time.

6.Termination of Employment.  

(a)The Term shall terminate immediately upon your death.  If the Term is
terminated due to your death, your estate or your beneficiaries, as the case may
be, shall be entitled to the following (the “Accrued Benefits”): (i) payment of
your Base Salary accrued through the date of termination, which will be paid
within thirty (30) days following the termination of the Term due to your death;
(ii) payment of any then-awarded but yet unpaid annual bonus for any previously
completed fiscal year of the Company, which will be paid within thirty (30) days
following the termination of the Term; (iii) reimbursement of any then
un-reimbursed expenses in accordance with the last sentence of Section 5 above;
and (iv) other or additional vested benefits in accordance with applicable plans
and programs of the Company then in effect for similarly situated senior
executives, if any.  In addition, a termination of your employment due to your
death will be treated for all purposes hereunder as a termination of your
employment by the Company without Cause and you shall be eligible to receive the
payments and benefits set forth in Sections 6(d) or 6(e), as applicable, subject
to the requirement set forth therein; provided that any obligation to execute
the Release as set forth in Section 6(g) hereof in order to receive payments and
benefits upon your termination due to death is satisfied by your estate or a
designated beneficiary.

(b)If you are, due to any physical or mental injury, illness, defect, or other
incapacitating condition, unable to perform your duties and responsibilities for
six (6) consecutive months (“Disability”), it being understood that a
“Disability” shall not be deemed to occur until the expiration of such six-month
period, then the Company may, in its discretion, terminate your employment
pursuant to this Agreement at any time thereafter by giving you written notice
thereof, and upon the giving of such notice, the Company shall have no further
obligation or liability to you under this Agreement other than as set forth in
this Section 6(b).  If your employment pursuant to this Agreement is terminated
due to your Disability, you shall be entitled in such case to the Accrued
Benefits. In addition, a termination of your employment due to your Disability
will be treated for all purposes hereunder as a termination of your employment
by the Company without Cause and you shall be eligible to receive the payments
and benefits set forth in Sections 6(d) or 6(e), as applicable, subject to the
requirement set forth therein.

3

--------------------------------------------------------------------------------

 

(c)Any other provision hereof to the contrary notwithstanding, the Company may
terminate your employment pursuant to this Agreement at any time in the event of
Cause and you may terminate your employment for any reason after the end of the
Term. For purposes of this Agreement, Cause shall mean any of the following, as
determined in good-faith by the Company: (i) a deliberate and material breach by
you of any of your duties under this Agreement or your willful failure to
perform your duties other than in the event of Disability, that results in
material harm to the Company and its affiliates which breach is committed
without reasonable belief that such breach is in, or not contrary to, the best
interests of the Company, which breach or failure is not remedied within thirty
(30) days after your receipt of written notice from the Company specifying such
breach; (ii) your addiction to illegal drugs during working hours or off duty if
such off-duty use or possession results in material harm to the Company and its
affiliates, which addiction is not remedied within thirty (30) days after
receipt of written notice from the Company specifying such breach; (iii)
embezzlement, theft, or other willful and material misappropriation by you of
any Company property; and/or (iv) your plea of guilty or nolo contendere to, or
a non-appealable conviction of, a felony, which conviction or plea causes
material damage to the reputation or financial position of the Company.  Upon
termination of your employment pursuant to this Agreement for Cause, you shall
be entitled to the Accrued Benefits.  In addition, upon termination of your
employment pursuant to this Agreement for Cause, and subject to your execution
and non-revocation of the Release in accordance with Section 6(g) hereto, you
shall retain the opportunity to earn (x) a pro-rata portion of your annual bonus
in respect of the year in which your termination occurs and (y) a pro-rata
portion of any then-outstanding performance-based SAP awards, in each case,
based on the extent to which all applicable performance conditions are achieved
following the conclusion of the applicable performance period, which will be
paid or settled following the conclusion of the performance period in accordance
with their terms and will be prorated based on a fraction, the numerator of
which is the number of days during the performance period during which you
remained an employee of the Company and the denominator of which is the number
of days in the performance period.  Upon your resignation for any reason on the
day immediately following the end of the Term, provided that you notify the
Company in writing in accordance with Section 15 of this Agreement within thirty
(30) days prior to such date, provided further that you have not entered into
another employment or service agreement with the Company or any of its
affiliates, and subject to your execution and non-revocation of the Release in
accordance with Section 6(g) hereto, (1) you shall retain the opportunity to
earn any performance-based SAP awards that were granted during the Term and
remain outstanding at the conclusion of the Term without proration based on the
extent to which all applicable performance conditions are achieved following the
conclusion of the applicable performance period, which will be paid or settled
following the conclusion of the performance period in accordance with their
terms and (2) any time-based SAP awards that were granted during the Term and
remain outstanding at the conclusion of the Term will accelerate and vest on the
Release Effective Date and will be paid or settled in accordance with their
terms.

(d)During the Term and other than the twelve (12)-month period following a
Change in Control (as defined below), the Company may terminate your employment
pursuant to this Agreement without Cause or you may terminate your employment
pursuant to this Agreement for Good Reason (as defined below).  Following any
such termination of your employment pursuant to this Agreement by the Company
without Cause or by you for Good Reason other than during the twelve (12)-month
period following a Change in Control, as

4

--------------------------------------------------------------------------------

 

your sole remedy you shall be entitled to receive the Accrued Benefits in
addition to the following: (i) cash severance equal to the greater of the
following (each of which will be less applicable deductions and withholdings):
[(x) if termination is prior to June 30, 2021, the sum of two years of your Base
Salary (calculated as the date of termination and two years of your Target Bonus
or if termination is on or after July 1, 2021, one year of your Base Salary and
your Target Bonus]4 (x) the sum of (A) one year of your Base Salary (calculated
as the date of termination) plus (B) your Target Bonus for the year in which
your termination occurs, with such sum payable in a single lump sum within ten
(10) business days following the Release Effective Date (as defined below), or
(y) the sum of (A) the remainder of your Base Salary for the Term plus (B) a
Target Bonus payment for each remaining performance period during the Term, with
such sum payable in a single lump sum within ten (10) business days following
the Release Effective Date (with subsection x and y hereof calculated using your
Target Bonus applicable to the fiscal year to which the bonus relates); (ii) (x)
accelerated vesting of any then-outstanding time-based SAP awards on the Release
Effective Date, which will be settled in accordance with their terms and (y)
continued vesting of any then-outstanding performance-based SAP awards based on
the extent to which all applicable performance conditions are achieved following
the conclusion of the applicable performance period, which will be paid or
settled following the conclusion of the performance period in accordance with
their terms; and (iii) payment by the Company for the employer portion of the
premiums (which, for the avoidance of doubt, may be 100% of the premiums)
necessary for you and your eligible dependents to continue coverage under the
Company’s group health, dental, and vision insurance plans in which you and your
eligible dependents were enrolled at the time of the termination of your
employment for a period commencing on the first day following the date your
as-employed benefits cease and ending on the earlier to occur of (x) the last
day of the Term, (y) the date you become eligible for healthcare coverage from a
subsequent employer, and (z) the maximum period allowed by COBRA for you to
continue such coverage under the Company’s group health, dental, and vision
insurance plans, provided, however, that you shall be exclusively responsible
for making a timely election for COBRA coverage for you and your eligible
dependents and you shall promptly inform the Company (but in any event within 10
business days) upon becoming employed by a subsequent employer.  If such
continued coverage is barred or otherwise results in adverse tax consequences
for you and/or the Company, then the Company will arrange to provide you and
your eligible dependents with substantially similar coverage to that which such
persons would have otherwise been entitled to receive under such benefit
programs from which such continued participation is barred, which may include a
cash payment in lieu thereof.  To the extent any SAP awards are implicated by
this paragraph, any outstanding SAP awards shall be treated in accordance with
the terms and conditions of the applicable SAP and grant agreements, except
where expressly stated otherwise in this Section 6(d).

 

4

Provision to apply to Executive Chairman and Chief Executive Officer of the
Company.

5

--------------------------------------------------------------------------------

 

(e)During the Term and during the twelve (12)-month period following a Change in
Control, the Company may terminate your employment pursuant to this Agreement
without Cause or you may terminate your employment pursuant to this Agreement
for Good Reason (as defined below).  Following any such termination of your
employment pursuant to this Agreement by the Company without Cause or by you for
Good Reason during the twelve (12)-month period following a Change in Control,
as your sole remedy you shall be entitled to receive the Accrued Benefits in
addition to the following: (i) cash severance equal to the greater of the
following (each of which will be less applicable deductions and
withholdings):  (x) the sum of (A) two years of your Base Salary (calculated as
of the date of termination) plus (B) two times your Target Bonus for the year in
which your termination occurs, with such sum payable in a single lump sum within
ten (10) business days following the Release Effective Date, or (y) the sum of
(A) the remainder of your Base Salary for the Term plus (B) a Target Bonus
payment for each remaining performance period during the Term, with such sum
payable in a single lump sum within ten (10) business days following the Release
Effective Date (with subsection x and y hereof calculated using your Target
Bonus applicable to the fiscal year to which the bonus relates); (ii) (x)
accelerated vesting of any then-outstanding time-based SAP awards on the Release
Effective Date, which will be settled in accordance with their terms, and (y)
continued vesting of any then-outstanding performance-based SAP awards based on
the extent to which all applicable performance conditions are achieved following
the conclusion of the applicable performance period, which will be paid or
settled following the conclusion of the performance period in accordance with
their terms; and (iii) payment by the Company for the employer portion of the
premiums (which, for the avoidance of doubt, may be 100% of the premiums)
necessary for you and your eligible dependents to continue coverage under the
Company’s group health, dental, and vision insurance plans in which you and your
eligible dependents were enrolled at the time of the termination of your
employment for a period commencing on the first day following the date your
as-employed benefits cease and ending on the earlier to occur of (x) the last
day of the Term, (y) the date you become eligible for healthcare coverage from a
subsequent employer, and (z) the maximum period allowed by COBRA for you to
continue such coverage under the Company’s group health, dental, and vision
insurance plans, provided, however, that you shall be exclusively responsible
for making a timely election for COBRA coverage for you and your eligible
dependents and you shall promptly inform the Company (but in any event within 10
business days) upon becoming employed by a subsequent employer.  If such
continued coverage is barred or otherwise results in adverse tax consequences
for you and/or the Company, then the Company will arrange to provide you and
your eligible dependents with substantially similar coverage to that which such
persons would have otherwise been entitled to receive under such benefit
programs from which such continued participation is barred, which may include a
cash payment in lieu thereof.  To the extent any SAP awards are implicated by
this paragraph, any outstanding SAP awards shall be treated in accordance with
the terms and conditions of the applicable SAP and grant agreements, except
where expressly stated otherwise in this Section 6(e).

For purposes of this Agreement, “Good Reason” shall mean any of the following
actions taken without your written consent: (i) a material breach by the Company
of this Agreement; (ii) a material diminution of authority inconsistent with the
title of [TITLE]; or (iii) a requirement for you to be based in and primarily
render services in a location other than the [New York City] [Los Angeles]
metropolitan area. Notwithstanding the foregoing,

6

--------------------------------------------------------------------------------

 

your resignation will be for Good Reason only if (x) you notify the Company in
writing in accordance with Section 15 of this Agreement within twenty (20) days
following the occurrence of the circumstance giving rise to your assertion of
Good Reason, (y) the Company fails to reasonably cure such grounds within twenty
(20) days after receiving such written notice, and (z) you actually resign by
notifying the Company in writing in accordance with Section 15 of this Agreement
within twenty (20) days following the end of such cure period.

For purposes of this Agreement, “Change in Control” has the meaning specified in
the SAP as in effect on the Effective Date of this Agreement.

(f)[The Company shall pay or provide to you the benefits set forth in that
certain letter agreement to you from [_____] dated [DATE]]5

(g)As a condition precedent to the Company’s obligation to provide you with any
compensation and/or benefits other than the Accrued Benefits pursuant to
Sections 6(d) or 6(e) after the termination of your employment, you must execute
and not revoke the Company’s form of separation agreement and general release
then in effect (the “Release”), which the Company agrees to negotiate in good
faith, within sixty (60) days following your termination of employment, and must
comply with the Release thereafter.  For purposes of this Agreement, the date on
which the Release becomes effective and no longer subject to revocation shall be
referred to herein as the “Release Effective Date”.  For the avoidance of doubt,
if the Release Effective Date does not occur prior to the sixtieth (60th) day
following your termination of employment, you will not be entitled to receive
any payments or benefits pursuant to Sections 6(d) or 6(e) of this Agreement
other than the Accrued Benefits.

(h)Effective automatically as of any termination of your employment and without
any further action taken by you, you will be deemed to effectively resign from
all positions, offices, and directorships with the Company and any affiliate and
subsidiary of the Company, as well as from any positions, offices and
directorships on the Company’s and its affiliates and subsidiaries’ foundations,
benefit plans and programs. You will not be required to mitigate the amount of
any payment provided for in Section 6 of or otherwise under this Agreement by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to you in any
subsequent employment.

(i)[You agree that you will not, for a period of one year following termination,
commence employment as the [TITLE] of any of the companies that are listed on
Schedule 6(i) attached hereto; provided, however that nothing contained herein
shall prohibit you from (i) investing your personal assets in such form and in
such manner as will not violate Section 9(a) or (ii) creating content that may
be licensed to a business that is competitive with the Company including,
without limitation, the companies listed on Schedule 6(i).  You agree that the
covenant set forth in this Section 6(i) shall survive the termination of this
Agreement.]6

 

5

Provision to apply to certain executives with legacy letter agreements.

6

Provision to apply to executives whose primary place of business is California.

7

--------------------------------------------------------------------------------

 

7.Company Policies.  You shall at all times be subject to, comply with, and
carry out the written rules, regulations, policies, directions, and restrictions
applicable to other comparable executives of Company as the Company may from
time to time establish, including without limitation the Company’s Standards of
Business Conduct, Policy Prohibiting Harassment, Discrimination, and
Retaliation, and Electronic Communications Policy, as well as those imposed by
law and those related to conflicts of interest and permitted outside activities.
Your employment is likewise subject to the Company’s policies contained in the
employee handbook currently titled “Fox Facts” as well as its supplemental
policies.  You acknowledge that you have received access to or copies of such
policies, have reviewed them, and understand them.

8.Cooperation; Indemnification.

(a)During your employment and for a period of three (3) years after the
termination of that employment, and during all reasonable times thereafter, you
will (i) reasonably cooperate with the Company in providing truthful testimony
as a witness or a declarant in connection with any present, future, or
threatened investigation, litigation, or administrative or arbitral proceeding
involving the Company with respect to which you may have relevant information,
and (ii) reasonably assist the Company during the investigatory and discovery
phases (or prior thereto) of any judicial, administrative, internal, arbitral,
or grievance proceeding involving the Company and with respect to which you may
have relevant information.  The Company will, within thirty (30) days of your
producing receipts satisfactory to the Company, reimburse you for any reasonable
and necessary expenses incurred by you in connection with such cooperation.

(b)The Company shall indemnify you, defend you, and hold you harmless, to the
maximum extent permitted by law, against all claims, damages, costs, losses,
liabilities, judgments, fines, amounts paid in settlement of, and reasonable
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
you in connection with, the defense of any claim, action or proceeding in which
you are a party by reason of any acts or omissions made by you in good faith in
the course and scope of your employment.  You shall be entitled to advancement
by the Company, prior to the final disposition of any claim, of any and all
expenses actually and reasonably paid or incurred by you in connection with any
such claim.  In connection with any request for any advancement, you shall
execute and deliver to the Company an undertaking to repay any amounts paid,
advanced, or reimbursed by the Company for such expenses to the extent that it
is ultimately determined, following the final disposition of such claim, that
you are not entitled to indemnification hereunder. In the event that you are
made a party or threatened to be made to a party to any action or proceeding
because of your employment with the Company, other than any action or proceeding
initiated by your or the Company against the other, the Company shall provide
you with legal counsel of the Company’s choosing and, provided you accept such
legal counsel, the Company shall pay all related legal fees and expenses,
judgments, fines, and amounts paid to settle such action or proceeding, provided
your acts or omissions that form the basis for the action or proceeding: (i)
were committed in the course and scope of your employment; (ii) were made in
good faith in furtherance of your duties; (iii) did not violate any of the
Company’s policies or procedures; and (iv) were not otherwise illegal.

8

--------------------------------------------------------------------------------

 

(c)The covenants set forth in this Section 8 shall survive the termination of
your employment pursuant to this Agreement.

9.[Non-Competition] [Adverse Interest]; Nature of Services.  

(a)You agree that during the Term (or, if you are terminated by the Company or
resign for Good Reason, while you are employed by the Company) [, and for a
period of twelve (12) months thereafter]7, you will not directly or indirectly
provide services to or hold any interest in any entity that competes with the
business of the Company as in effect during your employment hereunder or as of
the date of your termination.  The foregoing does not prohibit your ownership of
less than five percent (5%) of the outstanding common stock of any company whose
shares are publicly traded.  Notwithstanding anything to the contrary provided
in this Agreement, in no event shall the foregoing permit your ownership of any
interest in a business entity that would result in the Company holding an
attributable interest in such business entity under the media ownership laws and
regulations of the United States, including 47 C.F.R § 73.3555 without the prior
written consent of the Company. [You agree that the covenant set forth in this
Section 9(a) shall survive the termination of this Agreement.]8

(b)The services to be furnished by you hereunder and the rights and privileges
granted to the Company by you are of a special, unique, unusual, extraordinary,
and intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and a breach by you of any of the provisions contained herein will cause the
Company irreparable injury and damage.  You expressly agree that the Company
shall be entitled to seek injunctive and other equitable relief to prevent you
from working for another employer in breach of this Agreement.  Resort to such
equitable relief, however, shall not be construed as a waiver of any preceding
or succeeding breach of the same or any other term or provision.  The various
rights and remedies of the Company hereunder shall be construed to be cumulative
and no one of them shall be exclusive of any other or of any right or remedy
allowed by law.

10.Non-Solicitation.  You will not, while employed by the Company and for a
period of twelve (12) months thereafter, either individually or on behalf of any
other entity, directly or indirectly, induce or solicit or approach or attempt
to induce or solicit or approach any person who is an employee of the Company or
any of its affiliates to render services to any other person, firm, or
corporation provided, however, that, following the termination of your
employment, investment of your personal assets in a business owned by an
employee of the Company or its affiliates shall not be deemed to violate this
Section 10.  Notwithstanding the foregoing, this Section 10 shall not preclude
you from soliciting or hiring for a period of twelve (12) months after the
conclusion of your employment with the Company: (i) any individual who responds
to any public advertisement or general solicitation; or (ii) any individual who
was your executive assistant or secretary as of the date of the termination of
your employment with the Company.  The covenant set forth in this Section 10
shall survive any termination of this Agreement.

 

7

Provision to apply to executives whose primary place of business is New York.

8

Provision to apply to executives whose primary place of business is New York.

9

--------------------------------------------------------------------------------

 

11.Intellectual Property; Confidential Information.  

(a)You acknowledge that the relationship between the parties hereto is
exclusively that of employer and employee and that the Company’s obligations to
you are exclusively contractual in nature.  The Company shall be the sole owner
of all the fruits and proceeds of your services hereunder, including, but not
limited to, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, promotions, and other intellectual
properties which you may create in connection with and during the term of your
employment hereunder, free and clear of any claims by you (or anyone claiming
under you) of any kind or character whatsoever (other than your right to
compensation as set forth in this Agreement).  You shall, at the reasonable
request of the Company, execute such assignments, certificates, or other
instruments consistent herewith as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce, or defend its right, title, and interest in or to any such properties
after a reasonable opportunity to review and negotiate the same in good
faith.  However, this paragraph shall not apply to any invention or intellectual
property that you develop entirely on your own time without using the Company’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either (i) relate at the time of conception or reduction to
practice of such invention or intellectual property to the Company’s business or
actual or demonstrably anticipated research or development of the Company; or
(ii) result from any work performed by you for the Company.  You will advise the
Company promptly in writing of any inventions or intellectual property that you
believe meet the criteria of the exception in the preceding sentence.

(b)All memoranda, notes, records, and other documents made or compiled by you,
or made available to you during the Term or subsequently during any at-will
employment period thereafter concerning the business of the Company or its
affiliates shall be the Company’s property and shall be delivered to the Company
upon the termination of this Agreement or at any other time on request.  You
understand and agree that in the course of your employment with the Company, you
may acquire confidential information and trade secrets concerning the Company’s
operations, its future plans and its method of doing business and the
operations, future plans and method of doing business of the Company’s
affiliates, including, by way of example, but by no means limited to, highly
proprietary information about the Company’s and its affiliates’ customers,
processes, product development, strategy, finances, marketing, pricing, and
costs (hereinafter collectively “Confidential Information”), all of which
information you understand and agree would be extremely damaging to the Company
if disclosed to a competitor or made available to any other person or
corporation.  As used herein, the term “competitor” includes, but is not limited
to, any corporation, firm, or business engaged in a business similar to that of
the Company or its subsidiary or affiliated companies.  You understand and agree
that such information is divulged to you in confidence and you understand and
agree that, at all times, you shall keep in confidence and will not disclose or
communicate Confidential Information or any other secret and confidential
information on your own behalf, or on behalf of any competitor, if such
information is not otherwise publicly available, unless disclosure is made
pursuant to written approval by the Company or is required by law.  In view of
the nature of your employment and information and Confidential Information which
you may receive during the course of your employment, you likewise agree that
the Company would be irreparably harmed by any violation of this Agreement and
that, therefore, the Company shall be entitled to seek an injunction prohibiting
you from any

10

--------------------------------------------------------------------------------

 

violation or threatened violation of this Agreement.  Federal law provides that
no individual may be held criminally or civilly liable under any federal or
state trade secret law for directly or indirectly disclosing, in confidence,
Confidential Information and/or a trade secret to any federal, state, or local
government official, or to an attorney, where such disclosure is solely for the
purpose of reporting or investigating a suspected violation of law, or is made
in a complaint or other document filed under seal in a lawsuit or other
proceeding. You do not need the Company’s prior authorization to make any such
reports or disclosures and you are not required to notify the Company that you
have made such reports or disclosures. Additionally, an individual suing an
employer for retaliation based on the reporting of a suspected violation of law
may disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order. Nothing in this Section 11 shall be
construed to conflict or otherwise interfere with your rights under federal law
as stated herein.

(c)The Company shall have the right to use your name, biography, and likeness in
connection with its business, including in advertising its products and
services, and may grant this right to others, but not for use as a direct
endorsement.

(d)The covenants set forth above in this Section 11 shall survive the
termination of this Agreement.

12.Enforcement; Blue-Pencil.  You acknowledge and agree that (a) the covenants
set forth above in Sections [6(i)], 9, 10, and 11 are reasonable and necessary
to protect the Company’s legitimate interests in its trade secrets, confidential
information, goodwill, and stable workforce; (b) the covenants set forth in
Sections [6(i)] and 9 are reasonable in geographic scope, duration, and scope of
activity; and (c) if you were to breach any of the covenants set forth above in
Sections [6(i)], 9, 10, or 11, the Company would suffer irreparable harm that
would be difficult to calculate and, accordingly, in addition to any other
remedies which the Company may have under this Agreement or otherwise, the
Company shall be entitled to obtain equitable relief, including but not limited
to specific performance, temporary restraining orders, and preliminary and
permanent injunctive relief restraining you from committing or continuing any
such violation of this Agreement without any obligation to post a bond.  If any
provision of Sections [6(i)], 9, 10, or 11 above or any part of any such
provision is held under any circumstances to be invalid or unenforceable by any
arbitrator or court of competent jurisdiction, then: (i) such provision or part
thereof shall, with respect to such circumstances and in such jurisdiction, be
modified by such arbitrator or court to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent; (ii) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction; and (iii) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of
Sections [6(i)], 9, 10, or 11 of this Agreement.

11

--------------------------------------------------------------------------------

 

13.Dispute Resolution Procedure; Agreement to Individual Arbitration.  

(a)Except where otherwise expressly noted below, you and the Company mutually
agree to waive your respective rights to resolution of disputes in a court of
law by a judge or jury and agree to resolve any dispute by arbitration before a
neutral arbitrator in the city and state of your assigned work location.  All
disputes, claims, or controversies, except those for (i) for sexual harassment
or sexual assault, (ii) for workers’ compensation, (iii) for state disability
insurance, (iv) for unemployment insurance benefits, (v) arising under a benefit
plan where the plan expressly specifies a separate arbitration or dispute
resolution procedure, (vi) arising under the National Labor Relations Act and
filed through a charge with the National Labor Relations Board, and/or (vii)
which are otherwise expressly prohibited by law from being subject to
arbitration under this agreement, provided such prohibition is not preempted
under the Federal Arbitration Act or any other federal law (except as so
expressly excluded, “Claims”), between you and the Company or its affiliates,
subsidiaries, parents, successors, and assigns, and each of those entities’
officers, directors, employees, agents, or shareholders, shall be exclusively
resolved by binding arbitration, regardless of whether the Claim relates to
past, present, or future events.  Except for the limited exclusions noted, this
agreed dispute resolution procedure is intended to require arbitration of every
Claim that can lawfully be arbitrated.

(b)All disputes concerning the arbitrability of a Claim (including disputes
about the scope, applicability, enforceability, revocability or validity of this
agreement to arbitrate) shall be decided by the arbitrator, except that disputes
regarding the scope, applicability, enforceability, revocability or validity of
subsection (c) may be resolved only by a court of competent jurisdiction and not
by an arbitrator.

(c)You understand and agree that you and the Company may each bring Claims in
arbitration against the other only in an individual capacity and not bring or
participate in a class, collective, or representative action to the fullest
extent permitted by law.  The arbitrator may award relief only in favor of the
individual party seeking relief and only to the extent necessary to provide the
relief warranted by that party’s individual claims, without affecting the rights
of other current or former employees or independent contractors of the Company
or third parties.  Nor may an arbitrator consolidate claims of more than one
person without all parties’ consent.  

If any of the prohibitions in this subsection (c) are found to be unenforceable
with respect to a particular Claim or a particular request for relief (such as a
request for injunctive relief sought with respect to a particular Claim) then
that Claim or request for relief shall be severed and decided by a Court of
competent jurisdiction, and all other Claims and requests for relief shall be
arbitrated.  In the event this subsection (c) requires that some Claims be
arbitrated and other Claims be litigated in Court, you and the Company agree
that the parties shall jointly request that the Court stay the Claims that must
be litigated in Court until the Claims subject to arbitration are fully resolved
by an arbitrator.  This provision supersedes any JAMS rule or procedure
permitting class or other representative the involuntary consolidation of
separate claims.

12

--------------------------------------------------------------------------------

 

(d)This agreement to arbitrate is governed by the Federal Arbitration Act and
survives the termination of any employment agreement between you and the Company
or the end of your employment relationship with the Company.

(e)Arbitration must be commenced within the applicable statute of limitations
for the Claim(s) asserted.

(f)Any arbitration conducted pursuant to this agreement to arbitrate shall be
administered by JAMS pursuant to its Employment Arbitration Rules & Procedures
(“JAMS Rules”) that are in effect at the time the arbitration is initiated, as
modified by this agreement. You understand that you can obtain copies of these
rules at JAMS’s website (www.jamsadr.com;
https://www.jamsadr.com/rules-employment-arbitration/) or by sending a written
request pursuant to Section 15.  The parties shall have the right to engage in
reasonable discovery as determined by the arbitrator.  The arbitrator may award
any form of remedy or relief (excluding class, collective or representative
relief and non-individual injunctive relief) that would otherwise be available
in Court.  The award of the arbitrator shall be accompanied by a written opinion
of the factual and legal basis for the award, and the decision of the arbitrator
shall be final, binding, and conclusive on the parties.  The Company will pay
all JAMS filing, administrative, arbitrator, and hearing fees.  While the
Company will pay costs unique to arbitration, the parties will bear their own
fees and costs, including attorney and expert fees, unless such costs and/or
fees are awarded to a particular party by the arbitrator in accordance with
applicable law.

(g)To the maximum extent permitted by law, any notice and information concerning
the arbitration, including but not limited to all filings, evidence, and
testimony related thereto, shall be held in strict confidence by the
parties.  If any proceedings are held in Court (e.g., to compel arbitration; for
a temporary restraining order or a preliminary injunction; for confirmation of
an award; to resolve any disputes regarding arbitrability reserved for the
Court), the parties shall seek to prevent public disclosure of any non-public
information associated with the proceeding, including by filing documents under
seal, subject to any applicable legal limitations.  If a party disputes whether
certain information can properly be sealed, the objecting party will still
cooperate in filing the documents under provisional seal pending the Court’s
ruling as to whether the information or any part of it qualifies for protection.

(h)You or the Company may apply to the arbitrator for preliminary injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either party also may, without waiving any remedy under this
paragraph, seek from any Court of competent jurisdiction any interim or
provisional relief that is necessary to protect the rights of that party,
pending the establishment of the arbitral tribunal or thereafter as permitted by
law.

13

--------------------------------------------------------------------------------

 

(i)Nothing in this dispute resolution procedure/agreement to arbitrate prevents
you from making a report to or filing a claim or charge with any local, state,
or federal government agency or participating in an investigation by a
government agency.  However, to the extent permitted by law, if you or the
Company seek to appeal any such government or administrative award or decision
and/or seek a trial de novo, you and the Company agree that that such appeal or
trial de novo is subject to the binding arbitration procedure described herein.

(j)By agreeing to arbitration, you understand that, to the fullest extent
permitted by law, you and the Company are waiving the right to sue in court,
participate in a class, collective or representative action, or have a jury
trial for all Claims.

14.Acknowledgements.  You acknowledge and agree that you have reviewed this
Agreement, you have had the opportunity to discuss its contents with legal
counsel of your own choosing, and you are voluntarily entering into this
Agreement without any duress.  Both you and the Company have had an opportunity
to negotiate the terms of this Agreement.  Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that the party was the drafter.  You acknowledge and
represent that you are not subject to any legal or contractual obligations that
would prevent or interfere with your performance of your duties for the Company
in any material respect.

15.Notices.  All notices either party is required or desires to send to the
other shall be addressed as follows:

 

To employee:

 

 

 

 

 

[NAME]

 

 

at the last address on file with the Company

 

 

 

 

 

 

 

 

To the Company:

 

 

 

 

 

Chief Employment Counsel

 

 

Fox Corporation

 

 

10201 West Pico Blvd

 

 

Los Angeles, CA 90064

 

 

or such other address as the party may from time to time designate by written
notice to the other.  Such notices shall be served by mail (postage prepaid) or
by personal delivery.  The date of mailing or personal delivery, as the case may
be, shall be deemed the date of service.

16.[Legal Fees.  The Company shall pay all reasonable fees and disbursements
incurred by you in connection with any dispute over the enforcement of your
rights under this Agreement or for which the Company is obligated to indemnify
you, provided that no such payment shall be required if the judge or arbiter
presiding over the proceeding affirmatively finds that you instituted the
proceeding in bad faith.]9

 

9

Provision to apply to Executive Chairman and Chief Executive Officer of the
Company.

14

--------------------------------------------------------------------------------

 

17.Amendments.  This Agreement may only be amended or modified in a writing
signed by both you and an authorized representative of the Company and may not
be amended or modified by oral agreement.

18.Severability.  If any term, provision, covenant, or restriction contained in
this Agreement, or any part thereof, is held by a court of competent
jurisdiction or any foreign, federal, state, county, or local government or any
other governmental regulatory or administrative agency or authority or any
arbitrator or arbitration panel (collectively, “Authority”) to be invalid, void,
unenforceable, or against public policy for any reason, the remainder of the
terms, provisions, covenants, and restrictions of this Agreement shall remain in
full force and effect.  If any provision of Sections [6(i)] and 9 through 11
above shall be held to be void or unenforceable as overbroad in scope,
geographic area, and/or duration, you and the Company agree that such court
shall have the authority under this Agreement to reduce the scope, geographic
area and/or duration so that such provision may then be enforced and such
provision shall be enforced as modified.

19.Governing Law.  This Agreement shall be governed by the laws of the State of
New York applicable to contracts performed entirely therein.

20.Entire Agreement; Counterparts.  Once effective, this Agreement, and the
letter agreement dated [DATE] will supersede any and all prior agreements or
understandings, whether express or implied, oral or written, between you and the
Company or any of its subsidiaries or affiliated entities, relating to your
services for or employment with the Company or any of its subsidiaries or
affiliated entities, including the [DATE] employment agreement between 21st
Century Fox America, Inc. (formerly known as News America Incorporated) and you,
and any promises or agreements concerning severance.  This Agreement may be
executed in counterparts; each counterpart shall be deemed as an original as to
the party being charged. Each party agrees that facsimiles of or scanned (e.g.,
by PDF) signatures shall be deemed as originals for purposes of effectuating
this Agreement.

21.Assignment.  This Agreement shall inure to the benefit of the successors and
general assigns of the Company and to the benefit of any other corporation or
entity which is a parent, subsidiary, or affiliate of the Company to which this
Agreement is assigned, and any other corporation or entity into which the
Company may be merged or with which it may be consolidated provided the
Company’s obligations under this Agreement are assumed by the assignee in
writing.  Except as herein provided, this Agreement shall be nonassignable.

22.Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

23.Code Section 280G.  To the extent that any amount payable to you hereunder,
when combined with any other payment or benefit (collectively, the “Payments”,
which shall include, without limitation, the vesting of any equity awards or
other non-cash benefit or property) that could be considered a “parachute
payment,” as such term is defined under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), exceed the limitations of Section 280G of
the Code such that an excise tax will be imposed under Section 4999 of the Code,
the Payments shall be either (a) reduced (but not below zero) so that the
present value of such total Payments

15

--------------------------------------------------------------------------------

 

received by you will be one dollar ($1.00) less than three times your “base
amount” (as defined in Section 280G(b)(3) of the Code) and so that no portion of
such Payments received by you will be subject to the excise tax imposed by
Section 4999 of the Code, such parachute payments shall be reduced in the
following order: (i) any portion of the cash severance payable hereunder that is
not “nonqualified deferred compensation” for purposes of Code Section 409A, (ii)
any benefits continuation valued as parachute payments, (iii) any accelerated
vesting of any equity awards and (iv) any portion of the cash severance payable
hereunder and any other cash amounts that are “nonqualified deferred
compensation” for purposes of Code Section 409A, or (b) paid in full, whichever
of (a) or (b) produces the better net after tax position to you (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes).  For purposes of making the calculations and determinations
required by this Section 22, the Company may engage an independent accounting
firm or independent counsel to make such determinations, which shall be
conclusive and binding on the Company and you, and such independent accounting
firm or independent counsel may rely on reasonable, good faith assumptions and
approximations concerning the applicable of Section 280G and Section 4999 of the
Code.

24.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and other
guidance promulgated thereunder (“Section 409A”), or an exemption thereunder,
and shall be interpreted and administered accordingly.  To the extent you would
be subject to the additional 20% tax imposed on certain deferred compensation
arrangements pursuant to Section 409A as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and preserve to the maximum extent
possible the original intent and economic benefit to you and the Company, and
the Company shall promptly give you notice of any amendment reasonably necessary
to implement this Section.  Notwithstanding the foregoing, in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

(a)For purposes of Section 409A, your right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

(b)For purposes of determining the timing of any payments or benefits hereunder
that are classified as deferred compensation, any termination of employment
hereunder will only constitute a termination of employment if it also
constitutes a “separation from service” within the meaning of Section 409A.

(c)Notwithstanding any other provision of this Agreement to the contrary, if at
the time of your separation from service, (i) you are a “specified employee”
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time), and (ii) the Company makes a good
faith determination that an amount payable on account of such separation from
service to you constitutes deferred compensation under Section 409A the payment
of which is required to be delayed pursuant to the six-month delay rule set
forth in Section 409A in order to avoid taxes or penalties under Section 409A
(the “Delay Period”), then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-

16

--------------------------------------------------------------------------------

 

month period (or upon your death, if earlier), together with interest for the
period of delay, compounded annually, equal to the applicable prime rate (as
published in The Wall Street Journal)) in effect as of the dates the payments
should otherwise have been provided.  To the extent that any benefits to be
provided during the Delay Period are considered deferred compensation under
Section 409A, are provided on account of a “separation from service,” and are
not otherwise exempt from Section 409A, you shall pay the cost of such benefits
during the Delay Period, and the Company shall reimburse you, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
you, the Company’s share of the cost of such benefits upon expiration of the
Delay Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

(d)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(e)To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by you of a release of claims
(and the expiration of any revocation rights provided therein) which could
become effective in one of two (2) taxable years depending on when you execute
and deliver the release, any deferred compensation payment shall be made no
earlier than the first business day of the later of such taxable years.  The
Company may provide, in its sole discretion, that you may continue to
participate in any benefits delayed as a result of such benefits being
conditioned upon your execution and non-revocation of the release, and the
provisions of this subsection (e), during the period of such delay, provided
that you shall bear the full cost of such benefits during such delay
period.  Upon the date such benefits would otherwise commence pursuant to this
section, the Company shall reimburse you the Company’s share of the cost of such
benefits that was borne by you during such delay period, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to you, in
each case had such benefits commenced immediately upon your termination of
employment.  Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.

(f)All expenses or other reimbursements under this Agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you (provided that if any such reimbursements
constitute taxable income to you, such reimbursements shall be paid no later
than March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred), the amount of any expenses eligible
for reimbursement, or in-kind benefits provided, in any taxable year shall in no
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

17

--------------------------------------------------------------------------------

 

(g)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes deferred
compensation for purposes of Section 409A be subject to offset, counterclaim or
recoupment by any other amount payable to you unless otherwise permitted by
Section 409A.

(h)Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of your termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written below.

ACCEPTED AND AGREED:

[NAME]

 

 

 

 

 

Date

 




Signature Page to Employment Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written below.

 

 

ACCEPTED AND AGREED

 

 

 

Name:

 

 

 

on behalf of FOX CORPORATION

 

 

 

Date

 

 

 

Signature Page to Employment Agreement

--------------------------------------------------------------------------------

 

 

[Schedule 6(i)]10

 

The companies identified in Section 6(i) of the Agreement shall be the following
and any successor thereto:

AT&T Inc.

CBS Corporation

Comcast Corporation

Netflix, Inc.

Sony Corporation

Time Warner Inc.

The Walt Disney Company/New Disney

Viacom Inc.

 

 

10

Schedule to apply to executives whose primary place of business is California.

 